IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-60365
                          Summary Calendar



PAUL O. IWENJIORA,

                                          Petitioner-Appellant,


versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                          Respondent-Appellee.


                        - - - - - - - - - -
             Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A28 867 030)
                        - - - - - - - - - -
                           April 9, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Paul O. Iwenjiora, a Nigerian citizen, appeals the decision

of the Board of Immigration Appeals (BIA) to deport him.

Iwenjiora argues:    1) that to deport him would subject him to

double jeopardy because Nigerian would charge him with the same

crimes for which he was convicted in the United States; 2) that

he was deported because of an illegal conviction; 3) that he

became eligible for relief from deportation under Immigration and




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-60365
                              - 2 -

Naturalization Act (INA) § 212(c), 8 U.S.C. § 1182(c), in May

1995, instead of August 1995; 4) that he is entitled to a

withholding of deportation pursuant to INA § 243(h), 8 U.S.C.

§ 1253(h), and a waiver of deportation pursuant to INA

§ 212(d)(5), 8 U.S.C. § 1182(d)(5); and 5) that he did not

receive due process in his immigration deportation hearing.   As

Iwenjiora submits these arguments for the first time in his

petition for review, and not at the administrative level, this

court need not consider them.   See Yahkpua v. INS, 770 F.2d 1317,

1320 (5th Cir. 1985).

     The petition for review is DENIED.